DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 was amended but the content of the claims are the same.

Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive.
	Page 6, the start of the arguments, in Applicant’s response to the office action dated 12/17/21 argue the following:
	Grubert relates to layered oxidation catalysts. The catalysts of Grubert have a carrier substrate and a DOC material which comprises a first and second layer (see paragraphs [0011]- [0015]). The first layer comprises Pd impregnated on a support material comprising ceria and the second layer comprises Pd and Pt impregnated on a support material comprising a metal oxide.

	In contrast, amended claim 1 requires a first region, a second region, a DOC region and a substrate.

The Office considers the second layer of the diesel oxidation catalytic material of Grubert (b2, para [0015]) to correspond to the first region of amended claim 1. The Office considers the carrier substrate of Grubert (a, para [0012]) to correspond to the second region of claim 1, and the first layer of the diesel oxidation catalytic material of Gruber (61, para [0014]) to correspond to the DOC region of claim 1.

The Office also considers the carrier substrate of Grubert to correspond to the substrate of claim 1, highlighting paragraph [0025] (which Applicant assumes was supposed to refer to [0043]) to demonstrate that the carrier substrate can include a wall-flow substrate or flow-through substrate. The Office considers a wall-flow substrate/flow-through substrate to inherently disclose an inlet and outlet, and cites Gabrielsson to support this assertion.

However, it is unclear to the Applicant how the Office considers the carrier substrate of Grubert to correspond to both the second region of claim 1 and the substrate of claim 1. It is therefore submitted that Grubert either does not contain a substrate of claim 1, or does not contain the second region of claim 1. It appears that the carrier substrate of Grubert could be considered to correspond the substrate of claim 1. Grubert therefore does not disclose the second region of claim 1.

These missing features are not rectified by the other cited prior art documents as none of the cited documents disclose the claimed NOx absorber catalyst.

These missing features are not rectified by the other cited prior art documents as none of the cited documents disclose the claimed NOx absorber catalyst.


	It is respectfully argued that these portions of the claim are found in the Grubert reference but it is appreciated that further clarification is helpful.  Grubert describes a DOC catalyst with several layers and components (para. 56, 57, 58, 59, 60).  
	The DOC has a carrier substrate (para. 57), which is different and distinct from the substrate, which can be a wall-flow substrate (para. 25).  The carrier substrate may include inorganic oxides, such as alumina (para. 43), which matches the claim requirements of Claim 1.  The DOC, all layers, contains platinum group metals (para. 14, 15).  In the first layer of this DOC, the layer includes ceria plus palladium (para. 59).  This matches layer can be considered the extra DOC region of Claim 1.
	The other parts of the DOC includes a HC storage feature using zeolite (para. 88, 89) and  Pt group metal in the second layer, which can be considered the first region of Claim 1.

	Pages 8-9 of the remarks from Applicant then argue the following:

		It is additionally noted that the inventors have unexpectedly discovered that by employing the claimed nitrogen dioxide reduction material (i.e. the second region of claim 1) together with a NOx absorber material (i.e. the first region of claim 1), improved NOx storage properties and a higher NOx release temperature is achieved. Without wishing to be bound by theory, it is thought that the nitrogen dioxide reduction material partially reduces NO2 to NO thereby increasing the affinity of NO with the NOx absorber material and consequently improving the NOx storage efficiency in the first region. As a result, the catalyst as a whole has improved NOx storage properties and a higher NOx release temperature. This technical effect is unexpected, as it is commonly held in the art that NOx storage efficiency is instead improved by increasing the amount of NO2 present, for example, by oxidation of NO to NO2.

		The present invention therefore provides a NOx absorber catalyst with improved NOx storage properties and a higher NOx release temperature. A person skilled in the art would not have arrived at the claimed invention from the teaching of any of the cited prior art documents. In particular, the features which are absent from Grubert are not found in any of the cited prior art documents and therefore there would not have been any motivation for a person skilled in the art to amend the catalysts of Grubert to arrive at the claimed invention, particularly not with any expectation that it would have resulted in an improved NOx absorber catalyst with improved NOx storage properties and a higher NOx release temperature.

	Applicant’s position is respectfully contended.  Specifically, the unexpected results argument is not fully compelling since the data does not support this position. That is, the arguments do not show data that compares the inventive process with one that shows lack of positive results.  Although it is unclear what variables Applicant should vary to prove this in light of the prior art cited in the last and this office action.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 9, 10, 12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert (US Pub.: 2013/0084222) and in view of Gabrielsson (US Pub.: 2016/0346733).
	As to Claims 1 and 9, as to the first feature, a first region comprising a NOx absorber material comprising a molecular sieve catalyst and a noble metal, Grubert describes a diesel oxidation catalyst (DOC) (para. 11) that comprises a carrier substrate (para. 12) and a diesel oxidation material (para. 13) made up of a first DOC layer (para. 14) and a second DOC layer (para. 15).  The diesel oxidation material can include a palladium metal (para. 87) and a zeolite (para. 89, 90).  This DOC can be considered the first region.  As to the intended use feature, although Grubert does not specifically state that the composition is used for NOx absorption, since the composition is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition have the same properties.
Grubert explains that the carrier substrate can be alumina, a mixture of inorganic oxides, etc (para. 43, 70, 75, 76, 77).  This carrier substrate can be considered the second region.  
	As to the second region, the inorganic oxide feature can contain the inorganics listed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the platinum group metal contained in the entire composition is part of the DOC or other portion of the catalyst composition and that the portion containing the inorganic oxide can be considered the second region.  
	As to the diesel oxidation region, Grubert explains that the DOC has several layers.  The layer that contains zeolite and Pd can be considered the “first region” according to Claim 1, while the layer that contains ceria and the platinum-group metal can be considered the DOC region of Claim 1.
	As to the substrate, Grubert explains that the carrier substrate can include a wall-flow substrate or a flow-through substrate from which the catalyst materials can be layered (para. 25).   Although Grubert does not specifically state that the substrate has an inlet and an outlet, this feature is known in the art.
	Gabrielsson explains that typically particulate filters in the form of wall flow filters, have inlet and outlets (para. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wall flow carrier substrate of Grubert has an inlet and an outlet, as taught by Gabrielsson because wall flow carrier substrates are known to have this structure in order to allow gas to flow through the carrier and react with catalysts to reduce pollutants in the flue gas stream.  

	As to Claim 3, Grubert explains that the zeolite can be a SAPO-5, which is a silicoaluminophosphate (para. 91).

	As to Claims 4, 5 and 6, Grubert describes that the zeolite can have an AEI, CHA or STI framework (para. 90). 

	As to Claim 10, Grubert teaches that the catalyst used in an DOC and that the system does not employ a reducing agent source/feed means.

	As to Claim 12, Grubert explains that the oxide support layer may include one of the oxides of yttrium, ytterbium, silicon, titanium, lanthanum, praseodymium, hafnium, and neodymium (para. 72).

	As to Claim 14, Gubert explains that the carrier substrate can include a wall-flow substrate or a flow-through substrate from which the catalyst materials can be layered (para. 25).

	As to Claim 16, Grubert teaches that a catalyzed soot filter is downstream of the DOC (para. 51).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert and Gabrielsson as applied to claim 1 above, and further in view of Southward (US Pub.: 2010/0290964).
Grubert explains that the DOC contains a HC storage component, which is a zeolite sieve (see above).  The silica/alumina ratio (SAR) is from 25:1 to 250:1 (para. 91).  The reference does not specifically state that this zeolite is an aluminosilicate.
	Southward explains that the use of a HC storage component is conventionally a crystalline aluminosilicate zeolite (para. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aluminosilicate-form of zeolite, as taught by Sourthward for use with the zeolite of Grubert and Gabrielsson because the aluminosilicate-form of zeolite is the conventional form of the sieve commonly used for HC storage.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert and Gabrielsson as applied to claim 1 above, and further in view of Andersen (US Pub.: 2012/0122660).
Grubert explains use of a carrier substrate that is an inorganic oxide (see above).  Grubert explains that the inorganic oxide can be an aluminosilicate (para. 43).  Grubert does not state that this is a zeolite.
Andersen describes a DOC (para. 65) combined with flow-through substrate (para. 65). Andersen explains that a coating for supporting the catalytic metals can be employed, which can be alumina or a zeolite (para. 49).  Use of zeolite here has the benefit of improving HC conversion relative to the oxidation catalyst without the zeolite (para. 49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a molecular sieve, such as zeolite, for use in the inorganic oxide second component, as taught by Andersen for use with Grubert because Andersen explains that these are effective in improving HC conversion over the use of just alumina. 

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert and Gabrielsson and further in view of Southward (US Pub.: 2010/0290964).
	As to Claims 17 and 19, the rejection of Claim 1 using Grubert and Gabrielsson are re-iterated here.
	Grubert teaches that this catalyst have been improved for use in treating exhaust from lean-burn use (para. 5), but does not specifically state that their catalysts are used for lean-burn engine exhaust.
Southward describes a layered and zoned DOC system (para. 10, line 1) made up of a first layer or undercoat layer comprising a refractory oxide support with an optional zeolite and a primary catalytic metal that can include Palladium (para. 13).  The DOC system can be used in a lean burn conditions of a vehicle (para. 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catalyst of Grubert and Gabrielsson for use in lean burn engines, as taught by Southward because use of DOC systems layered with refractory oxides using zeolite and palladium metal are known to be used to effectively reduce pollutants in lean burn vehicles. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert and Gabrielsson as applied to claim 17 above, and further in view of Blakeman (US Pub.: 2013/0149221) and in view of Chen (US Pub.: 2012/0233985).
Blakeman describes a DOC catalyst (para. 79) for use in lean-burn engines (para. 84) that can be operated using either gasoline fuel or diesel fuel (para. 84).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ diesel fuel for use in a lean-burn engine that employed a DOC catalyst for reducing pollutants, as taught by Blakeman for use with the DOC catalyst of Grubert and Gabrielsson because lean-burn engines are known to employ either types of fuels.
	As to the ppm of sulfur in the diesel fuel, Chen states that diesel fuels with as low as 10ppm of sulfur in the fuel is known to be effective because and in use because it requires less desulfuration in the exhaust gas treatment (para. 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ diesel fuel with a sulfur content as low as 10ppm, as taught by Chen for use with Grubert and Gabrielsson and Blakeman because use of a low sulfur diesel fuel requires less desulfuration in the exhaust gas treatment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 17, 2022